                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


KACIE LYNN KATHCART,                    )
                                        )
                  Plaintiff,            )
                                        )
v.                                      ) No. 4:19-CV-641 RWS
                                        )
ANDREW M. SAUL,                         )
Commissioner of                         )
Social Security Administration          )
                                        )
                  Defendant.            )


                         MEMORANDUM AND ORDER

      Plaintiff Kacie Lynn Kathcart brings this action pursuant to 42 U.S.C.

§ 405(g) seeking judicial review of the Social Security Commissioner’s

(“Commissioner”) decision to deny her applications for disability insurance

benefits and supplemental security income. Because the Commissioner’s decision

is supported by substantial evidence on the record as a whole, I affirm the decision.

                               PROCEDURAL HISTORY

      On November 8, 2016, Kathcart filed a Title II application for disability

insurance benefits. Then on November 18, 2016, she filed a Title XVI application

for supplemental security income. These claims were initially denied on December

30, 2016. Kathcart then filed a timely request for a hearing on January 24, 2017.


                                          1
The hearing was held on August 2, 2018, and the ALJ issued her decision denying

the application on November 14, 2018. Kathcart timely appealed on November 29,

2018, and the Appeals Council affirmed the ALJ’s opinion on January 22, 2019.

Kathcart then timely filed this case seeking judicial review of the Commissioner’s

decision.

      In this action for judicial review, Kathcart argues that the ALJ failed to fully

and fairly develop the record with regard to her mental impairments and failed to

assess her ability to sustain work activities in an ordinary work setting on a regular

and continuing basis.

   MEDICAL RECORDS AND OTHER EVIDENCE BEFORE THE ALJ

      With respect to the medical records and other evidence of record, I adopt

Kathcart’s recitation of facts set forth in her Statement of Material Facts [ECF

Doc. No. 19, pp. 2-6] insofar as they are admitted by the Commissioner. I also

adopt the additional facts set forth in the Commissioner’s Response to Plaintiff’s

Statement of Material Facts [ECF Doc. No. 22-1], as they are unrefuted by

Kathcart. Additional specific facts will be discussed as needed to address the

parties’ arguments.

                               LEGAL STANDARD

      To be entitled to disability benefits, a claimant must prove that they are

unable to perform any substantial gainful activity due to a medically-determinable


                                          2
physical or mental impairment that would either result in death or which has lasted

or could be expected to last for at least twelve continuous months. 42 U.S.C. §

423(a)(1)(D), (d)(1)(a). To determine whether claimants are disabled, the

Commissioner evaluates their claims through five sequential steps. 20. C.F.R. §

404.1520; Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009) (describing the

five-step process).

      Steps one through three requires that the claimant prove (1) she is not

currently engaged in substantial gainful activity, (2) she suffers from a severe

impairment, and (3) her disability meets or equals a listed impairment. 20 C.F.R.

§ 404.1520(a)(4)(i)-(iii). If the claimant does not suffer from a listed impairment

or its equivalent, the Commissioner’s analysis proceeds to steps four and five.

Step four (4) requires the Commissioner to consider whether the claimant retains

the residual functional capacity (“RFC”) to perform her past relevant work . Id. at

§ 404.1520(a)(4)(iv). The claimant bears the burden of demonstrating she is no

longer able to return to her past relevant work. Pate-Fires, 564 F.3d at 942. If the

Commissioner determines the claimant cannot return to past relevant work, the

burden shifts to the Commissioner at step five to show the claimant retains the

RFC to perform other jobs that exist in significant numbers in the national

economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).




                                          3
      In reviewing the ALJ’s denial of Social Security disability benefits, my role

is to determine whether the Commissioner’s findings comply with the relevant

legal requirements and are supported by substantial evidence in the record as a

whole. Pate-Fires, 564 F.3d at 942. “Substantial evidence is less than a

preponderance but is enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusion.” Id. In determining whether the evidence

is substantial, I must consider evidence that both supports and detracts from the

Commissioner’s decision. Id. As long as substantial evidence supports the

decision, I may not reverse it merely because substantial evidence exists in the

record that would support a contrary outcome or because I would have decided the

case differently. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011). I must

“defer heavily to the findings and conclusions of the Social Security

Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (internal

citation omitted).

                                 ALJ DECISION

      The Administrative Law Judge (“ALJ”) determined that the Kathcart was

not under a disability as defined in the Social Security Act. First the ALJ found

that Kathcart met the insured status requirements of the Social Security Act

through December 31, 2022 and had not engaged in substantial gainful activity

since November 4, 2016. The ALJ then determined Kathcart suffered from the


                                          4
severe impairment of psoriatic arthritis, as well as several other impairments that

are not severe, including depression, anxiety, irritable bowel syndrome, and carpal

tunnel syndrome. But the ALJ found that these impairments did not meet or

medically equal the severity of one of the listed impairments in 20 CFR Part 404.

Accordingly, the ALJ had to next determine Kathcart’s RFC and ability to work.

      Based on her consideration of the record, the ALJ found that Kathcart had an

RFC to perform light work as defined in 20 CFR §§ 404.1567(b) and 416.967(b)

but with the following limitations: she can lift, carry, push, and pull 20 pounds

occasionally and 10 pounds frequently and sit, stand, or walk for six hours in an

eight-hour day; she is limited to frequent ramps and stairs, no ladders, ropes, or

scaffolds, and frequent bilateral handling. Based on Kathcart’s RFC, the ALJ

found that she could perform her past relevant work as a loan officer and mortgage

loan processor, as well as other jobs existing in sufficient numbers in the national

economy. Accordingly, the ALJ denied Kathcart’s applications because she found

that Kathcart was not under a disability as defined in the Social Security Act.

                                   DISCUSSION

      Kathcart’s arguments focus on the ALJ’s failure to develop the record

regarding her mental impairments and on the ALJ’s failure to consider her ability

to performed sustained work activities on a regular and continuing basis.




                                          5
                            Failure to Develop the Record

      Kathcart first argues that the ALJ failed to fully and fairly develop the

record. Specifically, she argues that the ALJ should have contacted her

psychologist, Dr. Lipsitz, to get transcripts or clarification of the illegible records

he provided. Instead, the ALJ relied on other information in the record to

determine Kathcart’s anxiety and depression were non-severe because they caused

no more than mild limitations.

      Given the non-adversarial nature of social security hearings, ALJs have a

duty to fully and fairly develop the record. Ellis v. Barnhart, 392 F.3d 988, 994

(8th Cir. 2005). This duty applies even in cases where the claimant is represented

by counsel. Shannon v. Chater, 54 F.3d 484, 488 (8th Cir. 1995). Failure to

develop the record is reversible error, but reversal is only warranted where the

failure resulted in unfairness or prejudice to the plaintiff. Combs v. Astrue, 243

Fed. Appx. 200, 204 (8th Cir. 2007). Additionally, although the duty to develop the

record may require the ALJ to seek additional medical records, they do not need to

seek additional information unless a crucial issue is undeveloped. Stormo v.

Barnhart, 377 F.3d 801, 806 (8th Cir. 2004). So long as other evidence in the

record provides a sufficient basis for their decision, the ALJ does not need to seek

additional evidence. Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995).




                                            6
      In this case, the ALJ’s decision is supported by substantial evidence. In her

opinion, the ALJ cited to ample evidence in the record. Tr. at 17-19. Additionally,

the ALJ’s opinion outlined her analysis under 20 C.F.R. §§404.1520a, 416.920a,

which requires ALJs to consider four functional areas known as the Paragraph B

Criteria. Tr. at 18-19. The ALJ briefly discussed the functional area of

understanding, remembering, or applying information and determined based on

Kathcart’s testimony that she had no impairment in this area. Tr. at 18. The ALJ

then discussed in depth her determination that Kathcart had only mild limitations

in the remaining functional areas. Tr. at 18-19.

      In making that determination, the ALJ considered Kathcart’s reported

difficulties with memory, concentration, understanding, and working with others,

and then went on to analyze the other evidence in the record. Tr. at 17-19. The ALJ

first considered evidence from Kathcart’s treating providers. In considering notes

from Kathcart’s psychologist the ALJ stated that “[w]hile it appears the claimant

has received some type of monthly counseling services that started in January of

2017, these records are illegible and do not appear to contain mental status

examination nor prescribing information, suggestive that they are likely

annotations of subjective reports with no clinical objective findings.” Tr. at 17. The

ALJ then went on to consider metal status exams performed by other treating

physicians. Tr. at 17. As the ALJ notes, although Kathcart at times presented as


                                          7
tearful, Tr. at 293, 305, and 563-64, her providers have consistently found her

mood and affect to be normal.1 Tr. at 293, 297, 300, 305, 376, 393, 432, 445, 465,

478, 490, 531, 538, and 563. In particular the ALJ focused on Kathcart’s July 2,

2018 visit to her neurologist. At that appointment, Kathcart’s neurologist

performed a comprehensive mental status exam to address her concerns about

memory loss. Tr. at 563. The neurologist noted that Kathcart was tearful

throughout the exam and that she thought Kathcart’s memory loss may be tied to

her mood disorder but went on to find that Kathcart was alert and oriented, and her

attention concentration, fund of knowledge and recent and remote memory were all

intact. Tr at 563. The neurologist also offered to refer Kathcart to formal

neuropsychological testing and for an MRI, but Kathcart refused. Tr. at 564. The

ALJ also emphasized that Kathcart’s records indicate that she did not require any

specialized medication management through a mental health provider, Tr. at 17,

and that her failure to follow through with specialized treatment indicated her

symptoms were not as severe as alleged.2 Tr. at 18.

       Overall, the ALJ found that there was no evidence of any significant

cognitive or psychological abnormalities. Accordingly, the ALJ found that



1
  See Findley v. Colvin, No. 1:15-cv-126-NAB, 2016 WL 4396164 at *3 (E.D. Mo. Aug. 18,
2016) (affirming the ALJ’s finding that the claimant’s depression and anxiety were not severe
based in part on mental status exams).
2
  See Johnson v. Bowen, 866 F.2d. 274, 274-75 (8th Cir. 1989) (upholding an ALJ’s decision
based on claimants failure to follow prescribed treatment or seek medical attention).
                                               8
Kathcart only had mild limitations in the functional areas of interacting with

others, concentrating, persisting, or maintaining pace, and adapting or managing

oneself. Tr. at 19. The ALJ further bolstered this finding by discussing Kathcart’s

self-reported activities, which included handling finances, shopping, preparing

meals, cleaning, spending time with others going out to eat, and talking on the

phone.3

       Even if the missing records from Dr. Lipsitz indicated that Kathcart had

more than mild limitations, the other evidence in the record still provides

substantial evidence to support the ALJ’s decision. Since I may not reverse the

ALJ’s decision merely because substantial evidence in the record supports a

contrary outcome or because I would have handled the case differently, Johnson v.

Astrue, 628 F.3d 991, 992 (8th Cir. 2011), the ALJ’s failure to get additional

information from Dr. Lipsitz did not prejudice Kathcart.

       This conclusion is further reinforced by Kathcart’s failure to provide any

additional information in the record to show prejudice. Kathcart relies solely on the

ALJ’s statement that Dr. Lipsitz’s “records are illegible and do not appear to

contain mental status examination nor prescribing information, suggestive that they

are likely annotations of subjective reports with no clinical objective findings” to



3
 See Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir. 2000) (using claimants ability to perform
substantial daily activities, including caring for his children to support a finding of no disability).
                                                   9
support her claim. Although, the ALJ should have refrained from inferring the

content of the records, the statement alone is not sufficient to demonstrate

prejudice.4

                                  Sustained Work Activity

       Kathcart also argues that the ALJ erred by failing to assess the her ability to

sustain work activities as required by Social Security Ruling 96-8p. Social Security

Ruling 96-8p requires ALJ’s to “discuss the individual’s ability to perform

sustained work activities in an ordinary work setting on a regular basis” when

assessing their RFC.

       Although the ALJ did not explicitly state in her RFC discussion that she was

considering Kathcart’s ability to perform “sustained work activities,” she did

explicitly recognize that “an individual’s residual functional capacity is her ability

to do physical and mental work activities on a sustained basis despite limitations

from her impairments.” Tr. at 14. Additionally, in determining Kathcart’s RFC, the

ALJ may not have explicitly stated that she was considering Kathcart’s capacity to

perform sustained work activities, but she provided a thorough analysis of

Kathcart’s medical records and testimony. Based on these records, the ALJ

determined that Kathcart established the existence of impairments that appear to


4
 See Rose v. Astrue, No. 4:10-cv-1893-TCM, 2011 WL 5975933 at *9 (E.D. Mo. Nov. 30,
2011) (holding ALJ’s failure to contact provider after finding his treatment notes illegible was
not an error when there was substantial medical evidence that supported the ALJ’s decision).
                                                10
interfere with her functioning, but not to the extent that she is disabled. Tr. at 23.

The ALJ cited medical records and physical exams that indicated Kathcart’s

psoriatic arthritis was under control. Tr. at 22. The ALJ also noted that although

Kathcart’s medical records indicate issues with chronic pain, follow-up notes from

her treating physician indicated that SI injections had improved it 80% and her labs

were overall fine. Tr. at 23. Additionally, despite her chronic pain and a limited

and painful range of motion to her back, physical exams and objective medical

tests were generally normal, with 5/5 strength, intact sensation and normal gait. Tr.

at 23. In addition to the ALJ’s review of the objective medical evidence, the ALJ

considered Kathcart’s daily activities, noting that despite her alleged limitations

she cared for her two children most days on her own, handled finances, shopped,

and performed light cleaning and laundry. Tr. at 21. Finally, the ALJ cited to

Kathcart’s continued work from July to November to further support the

conclusion that Kathcart could maintain sustained work activity. Tr. at 19-24.

                                      CONCLUSION

      The ALJ’s determination that Kathcart is not disabled is supported by

substantial evidence. The ALJ’s written decision is clear, well-reasoned, and

complies with the relevant laws and regulations.




                                           11
      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

affirmed, and Plaintiff’s complaint is DISMISSED with prejudice.

      A separate judgment is issued herewith.




                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE

Dated this 24th day of March 2020.




                                       12
